DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “pairs of the scrapers” in line 19 where no antecedent basis was provided in regards to the scrapers. As such, it should be revised to “pairs of scrapers”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the collecting hood has a closed end and a circular wall forming an accepting space in the collecting hood...the closed end having an engaging hole at a central positioning accepting the drill shank” in lines 12-15. It is unclear as to how the collecting hood can be a closed end but also has an engaging hole to accept the drill shank. As such, it will be interpreted during examination as the end being closed when the drill is in place. 
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-7 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courvoisier (US 20060008771 A1) in view of Yeung (FR 2902311 A1, see machine translated version denoted as “FR_2902311_A1_translated”) and Tulkis (US 20090088757 A1).
Re. Claim 1, Courvoisier discloses a dental drill (Fig. 1) comprising a main body (Fig. 1 minus component 30), wherein: 
The main body (Fig. 1 minus component 30) has a first cutting member (Fig. 1, label 18a) and a second cutting member (Fig. 1, label 18b), both of the first cutting member (Fig. 1, label 18a) and second cutting member (Fig. 1, label 18b) having a blade on two sides (Fig. 1-3, label 20), the first cutting member (Fig. 1, label 18a) provided with a vertical jacket (Fig. 3, label 26a) through a central portion (Fig. 3 shows that it is in the central portion of the first cutting member), the vertical jacket accepting one side of the second cutting member (Fig. 3, label 18b) passing through (Fig. 1-4), such that the first cutting member (Fig. 3, label 18a) and second cutting member (Fig. 3, label 18b) form four collecting groove in a crossed arrangement and secured together (Annotated Figure A of Fig. 4); wherein a drill is formed by the first cutting member and the second cutting member with their respective bottom ends (Fig. 1-4), a top end of the drill connected to a drill shank (12/40). 
Further, Courvoisier discloses an embodiment that teaches a pipe section in which bone and/or tissue can be stored (Par. [0015]; See Embodiment shown in Fig. 8-10) and also teaches perforations (34) on the stop ring (30) that would aid in alignment to the dental drill (Par. [0057]). In addition, Courvoisier discloses a stop ring (30) that would be attached to the dental drill.
However, Courvoisier is silent to the dental drill comprising a collecting hood in which engages with the drill shank at the ring groove, the drill shank has a ring roove, the collecting hood has a closed end and a circular wall forming an accepting space in the collecting hood, the accepting space has an open lower end, the closed end having an engaging hole at a central position accepting the drill shank, and an edge of the engaging hole engages with the ring groove of the drill shank such that the collecting hood is assembled onto the drill shank; and wherein the circular wall covers an upper portion of the drill, a bottom inner face of the closed end has four clefts arranged in a cross shape and four pairs of the scrapers with a scraping section inbetween; each cleft is disposed between the engaging hole and the scraping section and engages with the engaging hole without protruding from the closed end, such that the clefts are expanded while the collecting hood is pushed downwardly.
Yeung discloses a dental drill (Fig. 5-7) in the analogous art of a bone drill and further discloses the dental drill comprises a main body (1) and a collecting hood (2), wherein the collecting hood (2) has a closed end (14) and a circular wall (Par. [0026] discloses the circular wall being cylindrical) forming an accepting space in the collecting hood (See Fig. 5-8 which shows the lumen that can be considered the accepting space), the accepting space has an open lower end (See Fig. 5-7 wherein it is the end opposing label 14), the closed end (14) having an engaging hole (6) at a central position accepting the drill shank (5, and 9) (Fig. 5-7), and an edge of the engaging hole engages with the ring groove (D2) of the drill shank (5, and 9) such that the collecting hood is assembled onto the drill shank (Fig. 5-7), and wherein the circular wall covers an upper portion of the drill (Fig. 5-7), a bottom inner face of the closed end has four clefts (22) arranged in a cross shape (Fig. 5-7; Par. [0035]); each cleft is disposed between the engaging hole (Fig. 5-8) and the circular wall and engages with the engaging hole without protruding from the closed end (Fig. 5-7) such that the clefts are expended while the collecting hood is pushed downwards (Fig. 5-7; Par. [0035]) used to collect debris from the site of interest (Par. [0002]). Further by having a ring groove present on the drill shank, it allows for the collecting hood to be held in place. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stop ring (30) of Courvoisier to be a collecting hood of Yeung to collect debris from the site of interest and avoid injury to the surrounding tissue; further it provides a means of stopping the drill at a predetermined distance. Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the drill shank of Courvoisier to have a ring groove as taught by Yeung to ensure the collecting hood to be held in place at a predetermined distance. 
Tulkis discloses a bone drill (Fig. 1) in the analogous art of bone drills and further discloses the bone drill comprises clefts (Annotated Figure B of Fig. 3A) arranged in a cross section (Annotated Figure B of Fig. 3A) and four pairs of scrapers (Annotated Figure B of Fig. 3A) with a scraping section (Annotated Figure B of Fig. 3A) inbetween; each cleft is disposed adjacent to the scraping section used to help the alignment of the drill to the corresponding component (Par. [0022]). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collecting hood of Courvoisier and Yeung to have four pairs of scrapers with a scraping section inbetween, each cleft is disposed adjacent to the scraping section as taught by Tulkis to improve the alignment of the drill to the corresponding component. Further, it would have been obvious to someone skilled in the art before the effective filing date to have the drill made by the combination of Courvoisier, Yeung and Tulkis to have the cleft found disposed between the scraping section and engaging hole as Tulkis teaches that the clefts would meet to the center area. 

    PNG
    media_image1.png
    374
    433
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    493
    763
    media_image2.png
    Greyscale

Annotated Figure B
	Re. Claim 3, Courvoisier, Yeung and Tulkis discloses the dental drill of claim 1 and Courvoisier further discloses each blade (22) of the first cutting member (18a) and the second cutting member (18b) is a pointed cone that tapers from top to bottom (Fig. 1-4)
	Re. Claim 7, Courvoisier, Yeung and Tulkis discloses the dental drill of claim 1 and Courvoisier further discloses the stop ring is made of medical grade plastic (Par. [0057] discloses the stop ring to be made of plastic material and it can be considered medical grade as it is used during a medical operation). 
	It would have been obvious to someone skilled in the art before the effective filing date to have the collecting hood/stop ring of Courvoisier, Yeung and Tulkis to be made of medical grade plastic as taught by Courvoisier to reduce the cost of the instrument and allow the hood to be disposable. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courvoisier (US 20060008771 A1) in view of Yeung (FR 2902311 A1, see machine translated version denoted as “FR_2902311_A1_translated”) and Tulkis (US 20090088757 A1).
Re. Claim 2, Courvoisier, Yeung and Tulkis discloses the dental drill of claim 1 and Courvoisier teaches the first and second cutting members (18a/18b) as claimed. Courvoisier is silent to the method of forming. The claimed phrase “formed by punching with a continuous die” is being treated as a product by process limitation, that is, that the cutting members are formed by punching with a continuous die. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Courvoisier is silent as to the process used to make the cutting blades, it appears that the product in Courvoisier would be the same or similar as that claimed. 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courvoisier (US 20060008771 A1) in view of Yeung (FR 2902311 A1, see machine translated version denoted as “FR_2902311_A1_translated”), Tulkis (US 20090088757 A1) and Lechot (WO 0249517 A1). 
Re. Claim 4-5, Courvoisier, Yeung and Tulkis discloses the dental drill of claim 1 and Courvoisier further discloses the drill parts (including the drill and drill shank) to be connected by welding (Par. [0093]) and a bottom end of the drill shank (Annotated Figure C of Fig. 2) has an engaging slot (Annotated Figure B of Fig. 1) for engaging with a top end of the first cutting member (18a). However, they are silent to the welding to be specifically laser welding. 
Lechot discloses a bone drill in the analogous art of bone drills and further discloses the drill parts to be connected by laser welding to ensure the components do not shift during the procedure (Pg. 4, Detailed Description of the Invention, Par. 3). 
It would have been obvious to someone skilled in the art before the effective filing date to have the drill and drill shank of Courvoisier, Yeung and Tulkis to be connected by specifically laser welding as taught by Lechot as the same result would be produce between the welding taught by Courvoisier and the laser welding taught by Lechot. Both would result in the drill and drill shank to be an integrated structure as it involves the fusion of material to adjoin each component together. Lechot discloses a more specific form of welding- laser welding- which would specifically use a laser to fuse the components (drill and drill shank) together. As such, it would have been an obvious matter of design choice. 

    PNG
    media_image3.png
    372
    666
    media_image3.png
    Greyscale

Annotated Figure C
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courvoisier (US 20060008771 A1) in view of Yeung (FR 2902311 A1, see machine translated version denoted as “FR_2902311_A1_translated”), Tulkis (US 20090088757 A1) and Lo (US 20140037392 A1). 
	Re. Claim 6, Courvoisier, Yeung and Tulkis discloses the dental drill of claim 1 but are silent to an end of the circular wall of the collecting hood is constricted inwards. 
	Lo discloses a collecting hood (Fig. 2) in the analogous art of drill collecting hood attachment and further discloses a collecting hood (Fig.2) of the circular wall (Fig. 1 shows that it would have circular walls that would widen in diameter) of the collecting hood (Fig. 2) is constricted inwards (Par. [0025] discloses that the end is bent inwardly) to ensure material does not expel outside of the collecting hood, ensuring unwanted material to be isolated within the hood. 
	 It would have been obvious to someone skilled in the art before the effective filing date to have the collecting hood of Courvoisier, Yeung and Tulkis to have an end constricted inwardly as taught by Lo to ensure discharge material to stay within the collecting hood and not expel out to unwanted areas. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/14/2022